Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 16 have been rejected.
Response to Arguments
Arguments are rendered moot in view of §103 given the new grounds of rejection. Rollins was cited in the previous action at Final. Examiner will continue to this this reference his primary reference; however, the second and third references has changed. Applicant submits that the combination of the URL is nonobvious. (Rm. at 5.) Examiner disagrees. Explanations are discussed in the new grounds of rejection.

I. Examiner’s Comments
I(A). Annotation of Claims

Claim 1 is annotated and paragraphed as follows:
[(a)] a computer system having a distributed ledger blockchain node, the node having a plurality of blocks wherein each block contains block [(i)] metadata and [(ii)] one or more records wherein each record contains information about a transaction within the block in a distributed ledger blockchain maintained by the node;

[(c)] a secure contract management server that is capable of being connected to the distributed ledger blockchain node using an interface;
[(d)] a computing device that is capable of connecting to the secure contract management server over a network independent of the interface between the secure contract management server and the distributed ledger blockchain node;
[(e)] a contract details database connected to the secure contract management server that securely stores contract data and contract metadata for a signed contract between two or more entities in the private repository database, wherein the contract details database is accessed using a uniform resource locator (URL); and
[(f)] the secure contract management server further comprising 
[(f1)] a validation engine to validate the blocks in the distributed ledger blockchain node, 
[(f2)] a transaction engine to generate a first transaction including the URL that accesses the signed contract, 
[(f3)] an encoding engine to generate a cryptographic hash of the contract data and to encrypt the URL that accesses the signed contract, 
[(f4)] the transaction engine to generate a second transaction including the cryptographic hash of the contract data and to submit the first and second transactions to the distributed ledger blockchain, and 
[(f5)] the validation engine to confirm the storage of the first and second transactions in a block in the distributed ledger blockchain.

Id.

I(B). Terms of Art
The Spec., in the background, admits and discloses the following:
There are five security requirements addressed by many of the state-of-the-art contract management systems. Recently Bitcoin Blockchain technology has been suggested as a possible solution to some of these security requirements. Below we discuss distributed public ledger technology, i.e., the Bitcoin network, in the context of contract management security. The paper “Bitcoin: A peer-to-peer electronic cash system” (Nakamoto, 2009) is incorporated into this application by reference. Users submit transactions to the Bitcoin network. Miners collect these transactions and group them together to construct a new block. Subsequently miners verify and attach the newly created block to the most recently verified block. Further, miners attach to each block a time-stamp of when the block was constructed that remains permanently unaltered. Miners then proceed to gather new transactions to construct the next block, and this process repeats. Nodes in the Bitcoin network store this chain of blocks, i.e., Blockchain, in a cryptographically secure way.
Id. at p. 5 (citing Nakamoto) (emphasis added); see also id. at p. 7 (“These records are…on a Distributed Ledger, e.g., on the Bitcoin Blockchain.”) & Fig. 1 Item 109 (showing Node).
As such Examiner submits that Blockchain is a term of art that is a type of distributed ledger. Further, the Blockchain network is made up of computer called “nodes.” See Nakamoto at p. 3; see also instant Spec. at p. 5 (“Nodes in the Bitcoin network store this chain of block[s]”). These nodes support the network looking for the longest chain as a type of gold mining. See Nakamoto at pp. 3–4; see also instant Spec. at p. 5 (discussing “miners”). Lastly, Examiner submits that Bitcoin is a type of Blockchain. See instant Spec. at p. 5.

Genus
Species
Species of Species
Distributed Ledger
Blockchain
Bitcoin


I(C). Claim Language
The Spec., in the background, admits and discloses the following:
Nodes in the Bitcoin network store this chain of blocks, i.e., Blockchain, in a cryptographically secure way. ***The Blockchain is maintained by thousands of nodes to ensure that the verified blocks remain permanently accessible and unaltered. The Blockchain is publicly accessible to download globally from many of these nodes. Nodes in the Bitcoin network have an incentive to maintain the network's security, availability, and robustness.
Id. at pp. 5-6; see also id. at pp. 8-9 (disclosing node in computer system); Nakamoto at p. 3 (using the term of art of “node”)1.
As such Examiner submits that a node is a term of art and is a general-purpose computer within the distributed ledger. 

Claim Language
BRI
node
general purpose computer in the distributed ledger


The Spec., in the background, admits and discloses the following:
A contract may contain, but is not limited to, contract data and may also include metadata. Contract data includes, but is not limited to, a plurality of documents specifying details such as the counter-parties, terms and conditions, scope, arbitration conditions, signatures, notary seals, and may also include metadata. Contract metadata includes, but is not limited to, trustee identity and details, time of signature collection, and data used to maintain authenticity. Digital contracts are contracts that are processed and stored by computers.
Id. at p. 1 & Fig. 4 Item 414; see also Id. at Claim 1 (originally filed) (outing difference between a first data of “metadata” and second data of “one or more records”).
Reading in light of the Spec., the metadata is inside the contract. Applicant does not intend to limit themselves to any type of data per the language of “but is not limited to.” Id. at p. 1.
Claim Language
BRI
metadata
any data inside the contract that is not transaction block data


The Spec. discloses a “Bitcoin client full node” and “Bitcoin Full node”. See id. at p. 9. The Spec. does not appear to use this language in any idiosyncratic way. As such, Examiner is giving this term its plain and ordinary meaning within the art as a term of art. In conjunction with the Full node is “bitcoind” on p. 9. According to Bitcoin Wiki, “bitcoind is a program that implements the Bitcoin protocol for remote procedure call (RPC) use. It is also the second Bitcoin client in the network's history. It is available under the MIT license (http://www.opensource.org/licenses/mit-license.php) in 32-bit and 64-bit versions for Windows, GNU/Linux-based OSes, and Mac OS X.”
According to Bitcoin.org, “[a] full node is a program that fully validates transactions and blocks. Almost all full nodes also help the network by accepting transactions and blocks from other full nodes, validating those transactions and blocks, and then relaying them to further full nodes.”

Claim Language
BRI
bitcoin full node
Term of art defined as: A node that validates transaction and blocks on the blockchain.


II. Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: validation engine, transaction engine, encoding engine, transaction engine, validation engine with the respective corresponding functions of to validate, to generate, to generate and to encrypt, to generate and to submit, and to confirm in claim 1. Similarly, claims 2-4 and claim 7 are interpreted in the same fashion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20170193619A1 Rollins in view of Applicant Admitted Prior Art (“AAPA”) in view of US8918890B2 Nakazawa.
Regarding claim 1 Rollins teaches:
[(a)] a computer system (Fig. 1 Item 180) having a distributed ledger (Fig. 1 Item 194 “Blockchain Database”; 0092 (“one or more processors 182…one or more storage devices 184…”)) blockchain node (Fig. 1 Item 182; 0092 “may include one or more processors”), the node (Fig. 1 Item 182) having a plurality of blocks (0094 “database 194…including [] hashed blocks”; see also 0083 (providing background on blocks)) wherein each block contains block [(i)] metadata (Fig. 3 Items 313, 304, 305; 0113 ) and [(ii)] one or more records wherein each record contains information about a transaction (0086 “verifiable audit trail of…the transaction” and “verifiable trail of information”) within the block in a distributed ledger blockchain maintained by the node (Fig. 1 Item 194 “Blockchain Database”);
[(b)] a private repository database (Fig. 1 Item 152; 0091 “private ledger”) connected to the computer system; (Fig. 1 Item 10)
[(c)] a secure contract management server (Fig. 1 Item 101) that is capable of being connected to the distributed ledger blockchain node using an interface (Fig. 1 Item 10);
[(d in part)] …of the interface between the secure contract management server and the distributed ledger blockchain node (Fig. 1 Item 10);
[(e in part)] a contract details database (Fig. 1 Item 150; 0090, 0113 (“Clearly data…may be stored in intellectual property database”)) connected to the secure contract management server that securely stores contract data (0056-0057) and contract metadata (0056-0057)…between two or more entities (Fig. 2 Items “First Party” and “Second Party”, Fig. 3 Items 301, 302; 0113) in the private repository database (Fig. 1 Item 152; 0091), wherein the contract details database (Fig. 1 Item 150; 0090, 0113 (“Clearly data…may be stored in intellectual property database”))…
[(f)] the secure contract management server performing the operations of: (Fig. 1 Item 101)
[(f2 in part)] generating a first transaction (Fig. 3 Item 303; 0113-0114)…
[(f3 in part)] generating a cryptographic hash of the contract data (Fig. 3 Item 308; 0113-0114)…
[(f4)] generating a second transaction (Fig. 3 Item 304; 0113-0114) including the cryptographic hash of the contract data (Fig. 3 Item 309; 0114) and submitting the first and second transactions to the distributed ledger blockchain, and (Fig. 3 Item 312; 0114 “Periodically, all or a portion…may be securely hashed[.]”; 0121 “periodically performed”)
[(f5 in part)] in a block (0094 “database 194…including [] hashed blocks”; see also 0083 (providing background on blocks)) in the distributed ledger blockchain (Fig. 1 Item 194 “Blockchain Database”; 0092 (“one or more processors 182…one or more storage devices 184…”)).

Rollins does not teach (i) signed contracts in (e), (f2), and (f3) and (ii) bifurcated network that provisions contracts using URL in (d), (e), (f2), and (f3). Also, while Rollins teaches Blockchain, Rollins does not expressly teach the “validating” and “confirming” block/transactions on the distributed ledger as recited in claims (f1) and (f5) respectively.
[(d in part)] a computing device that is capable of connecting to the secure contract management server over a network independent…
[(e in part)] for a signed contract…is accessed using a uniform resource locator (URL); and…
[(f1)] validating the blocks in the distributed ledger blockchain node, 
[(f2 in part)] including the URL that accesses the signed contract,
[(f3 in part)] and encrypting the URL that accesses the signed contract,
[(f5 in part)] confirming the storage of the first and second transactions 
AAPA teaches signed contracts and validation/confirmation on the blockchain:
[(e in part)] for a signed contract (APA at p. 2, 3)…[(f2 in part)] the signed contract (APA at p. 2, 3)…[(f3 in part)] and encrypting…the signed contract (APA at p. 2, 3),
[(f1)] validating the blocks in the distributed ledger blockchain node (p. 5 (“recently verified block”)),…[(f5 in part)] confirming the storage of the first and second transactions (p. 5 (“recently verified block”))

Motivation for Signing Contracts
For elements (e) and (f2):
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify First Party and Second Party negotiation scheme found in Rollins (Fig. 3 (showing two parties)) with the signing of contracts found in AAPA in order to ensure that both parties come to a final agreement. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
For element (f3):
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify and augment the hashing scheme after contract agreements found in Rollin which are loaded on the private/public ledger combo (Fig. 3 Items 308, 308, 310, 311, 312) with the cryptography disclosed in AAP in order to increase security.
That is, Rollins is principally concerned with “secure intellectual property transactions” or contracts. Rollins at 0002 (field of invention), Claim 1 (“contract”), 8 (same), 9 (same), 10 (same), 11 (same), et seq. As such, when comparing the scope and content of Rollins against APA’s cryptography, it can be appreciated that it is always obvious to try and increase security to a secure system.

Argument in Alternative for Blockchain
For elements (f1) and (f5):
Examiner submits that “Blockchain” disclosed in Rollins is a term of art with meaning. As discussed above, Blockchain is a term of art which is a Species of Distributed Ledger. See instant O.A. at Section I(B) Terms of Art supra. This Species utilizes miners that verify and attach blocks to the blockchain. Id. Examiner therefore submits that Rollins anticipates the language in (f1) and (f5).
Assuming arguendo that Rollins does not anticipate these limitations, Examiner argues alternatively. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the Blockchain teachings of Rollins with the miners that verify transactions on AAPA in order to provide data integrity through a proof of work model. See instant Spec. at p. 5 (citing Nakamoto).

Neither AAPA nor Rollins teach a bifurcated network for provisioning licenses/contracts via a URL:
[(d in part)] a computing device that is capable of connecting to the secure contract management server over a network independent…
[(e in part)] is accessed using a uniform resource locator (URL); and…[(f2 in part)] including the URL that accesses…[(f3 in part)] the URL that accesses…
Nakazawa is the same field of use as Rollins. Compare Rollins at Claim 1, element record (“record…the transaction including…contract term”) (emphasis added) with Nakazawa at Claim 1, preamble (“target of a license contract”) (emphasis added). That is, both are principally concerned with contract management.2
Nakazawa teaches:
[(d in part)] a computing device that is capable of connecting to the secure contract management server over a network independent (Fig. 1 Item “LAN”; col. 4 ll. 43-50 “local area network”)
[(e in part)] is accessed using a uniform resource locator (URL); and (Fig. 7 Item 704 (showing two (2) parts of the URL); col. 7 ll. 15-57 “URL parameters” and “URL address”)
[(f2 in part)] including the URL that accesses (Fig. 7 Item 704 (showing two (2) parts of the URL); col. 7 ll. 15-57 “URL parameters” and “URL address”)
[(f3 in part)] the URL that accesses (Fig. 7 Item 704 (showing two (2) parts of the URL); col. 7 ll. 15-57 “URL parameters” and “URL address”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Rollins-AAPA (i.e., a secure contract system that utilizes cryptography along with hashes) with (i) the LAN network of Nakazawa and (ii) the URL.
A skilled person would integrate a LAN network into Rollins’ system found in Fig. 1 Item 101 from Nakazawa in order to give client machines from the First Party-Second Party access to the contract system remotely instead of physically being present at a single computer terminal.
Based on the proposed modification on the LAN network above, a skilled person would be motivated to integrated URLs into public/private ledgers of Rollins in order to have a mechanism to access the contracts remotely.

Regarding claim 2 Rollins teaches:
wherein the secure contract management server further comprises (Fig. 1 Item 101)…from the two or more entities (Fig. 2 Items “First Party” and “Second Party”, Fig. 3 Items 301, 302; 0113) 
Rollins does not teach:
a signature engine to collect signatures…to the signed contract.
AAPA teaches:
a signature engine to collect signatures (APA at p. 2, 3)… to the signed contract (APA at p. 2, 3).

Regarding claim 3 Rollins teaches:
wherein the secure contract management server further comprises a payment engine to manage one or more payments between the two or more entities to the contract (0060-0061).

Regarding claim 4 Rollins teaches:
wherein the secure contract management server further comprises a user account engine to manage the two or more entities to the contract (0104, 0113).

Regarding claim 5 Rollins teaches:
wherein the distributed ledger blockchain node (Fig. 1 Item 182; 0092) 
Rollins does not expressly teach:
further comprises a bitcoin full node between the bitcoin full node to a bitcoin network.
AAPA teaches:
further comprises a bitcoin full node (p. 5 (discussing “Bitcoin”) between the bitcoin full node to a bitcoin network (p. 5 “node” and “Miners collect these transactions….[and] verify and attached.”; see also p. 9 (admitting prior art implicitly via “bitcoind”)).

Regarding claim 6 Rollins teaches:
wherein the distributed ledger blockchain node (Fig. 1 Item 182; 0092) 
Rollins does not expressly teach:
further comprises a bitcoin network interface.
AAPA teaches:
further comprises a bitcoin network interface (p. 5 (discussing “Bitcoin”) between the bitcoin full node to a bitcoin network (p. 5 “node” and “Miners collect these transactions….[and] verify and attached.”; see also p. 9 (admitting prior art implicitly via “bitcoind”)).

Regarding claim 7 Rollins teaches:
compute cryptographic hashes (Fig. 1 Item 120), 
Rollins does not teach:
wherein the encoding engine is configured to perform one or more of encryption,… validate cryptographically signed documents and execute compression algorithms.
AAPA teaches:
wherein the encoding engine is configured to perform one or more of encryption (p. 3 (discussing symmetric or asymmetric encryption)),… validate cryptographically signed documents (p. 3 “able to confirm that the contract was signed”) 
Neither AAPA nor Rollins teaches:
and execute compression algorithms.
Nakazawa teaches:
and execute compression algorithms (col. 13 ll. 45-60).

Regarding claim 16 Rollins teaches:
wherein each of the first and second transactions (Fig. 3 Item 303; 0113-0114) 
Rollins does not expressly teach:
is a bitcoin transaction.
AAPA teaches:
is a bitcoin transaction (p. 5 (“Bitcoin Blockchain”)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
bitcoind - Bitcoin Wiki (blockchain daemon)
blockchain-universal-glossary (dictionary)
How To Setup Bitcoin Core – YouTube (Youtube video for Full node)
Running A Full Node – Bitcoin (explanations on Full Node term)
Running Bitcoin - Bitcoin Wiki (same)
US20020120682 Funaki (providing information via URL)
US20170048217A1 Biggs (cited by previous Examiner)
US20170075938A1 Black (possible primary reference as it relates to blockchains and storage)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Nakamoto can be found in NPL (10/10/2019) at 3/19.
        2 Examiner acknowledges that Nakazawa discloses the provisioning of software and software licenses. Nakazawa at col. 1. However, Rollins discloses that “software code” may be part of the assets group. Rollins at 0062.